295 F.2d 511
Henry J. PONCE, Appellant,v.UNITED STATES of America, Appellee.
No. 17078.
United States Court of Appeals Ninth Circuit.
October 24, 1961.

Appeal from the United States District Court for the Southern District of California, Central Division; Ernest A. Tolin, Judge.
Russell E. Parsons, A. L. Wirin and Fred Okrand, Los Angeles, Cal., for appellant.
Francis C. Whelan, U. S. Atty., Thomas R. Sheridan, Asst. U. S. Atty., Chief, Criminal Division and Timothy M. Thornton, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, MERRILL and KOELSCH, Circuit Judges.
PER CURIAM.

Reversed and remanded with instructions:

1
(1) That judgment be entered for appellant on Counts 2 and 5 for the reason that the evidence is insufficient to establish guilt.


2
(2) That new trial be granted on Count 4 for the reason that it was prejudicial error to permit cross-examination upon collateral matters.